Citation Nr: 0817025	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-24 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased rating for gastroesophageal 
reflux disease (GERD) with esophagitis, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1978 to 
April 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in April 2008.  A transcript of that 
hearing is of record.


FINDING OF FACT

The veteran's service-connected gastroesophageal reflux 
disease (GERD) with esophagitis is productive of considerable 
impairment of the veteran's health as a result of 
persistently recurrent epigastric distress with dysphagia, 
pyrosis and regurgitation; severe impairment of health is not 
shown.

CONCLUSION OF LAW

The criteria for a 30 percent rating for service-connected 
GERD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.114, Diagnostic Code 
7346 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2004, June 2007 and March 2008.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to an increased rating, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews of the 
issue and the text of the relevant portions of the VA 
regulations.  The veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, Social Security Administration (SSA) records, and 
secured examinations in furtherance of his claim.  VA has no 
duty to inform or assist that was unmet.

The Board has considered the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concerning 
increased compensation claims and 38 U.S.C. § 5103(a) notice 
requirements, and finds that further notification is not 
necessary.  With such claims, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
the claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's 
employment and daily life (such as a specific 
measurement or test result), the Secretary must 
provide at least general notice of that requirement 
to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in 
severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and daily 
life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed by that case.  
Failure to provide pre-adjudicatory notice of any of the 
necessary duty-to-notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  Nevertheless, lack of harm may be shown (1) when any 
defect was cured by actual knowledge on the part of the 
claimant, (2) when a reasonable person could be expected to 
understand from the notice what was needed, or (3) when a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, the 
record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The Board notes that the veteran was questioned about the 
effect the worsening of his GERD had on his daily life and 
occupational activities at both the January 2004, and May 
2007 VA examinations performed in association with this 
claim.  Specifically, at his May 2007 VA examination, in 
response to questioning regarding the impact of his 
disability on his daily activities and occupation, the 
veteran denied any specific impact on his housework or yard 
work from his GERD, and noted that he was forced to miss work 
because of abdominal cramping and his arm surgery.  The Board 
finds that the responses to the questioning at the May 2007 
examination regarding the situations that give the veteran 
the greatest difficulty in his daily life and employment, in 
addition to the veteran's testimony at his April 2008 Board 
hearing regarding how his GERD symptoms affect his daily 
life, show that the veteran had actual knowledge that medical 
and lay evidence was required to show an increase in 
severity, including the impact on his daily life, and 
employment.

Further, a letter to the veteran dated in June 2007, provided 
notice that a disability rating would be determined by 
application of the ratings schedule and relevant Diagnostic 
Codes based on the extent and duration of the signs and 
symptoms of his disability and their impact on his 
employment.  See Vazquez-Flores.  The ratings schedule is the 
sole mechanism by which a veteran can be rated, excepting 
only referral for extraschedular consideration and the 
provisions of special monthly compensation.  See 38 C.F.R. 
Part 4.  The veteran was made aware of this.  In addition, 
these letters provided notice to the veteran of the types of 
evidence, both medical and lay, that could be submitted in 
support of his claim.  In light of the foregoing, the Board 
finds that, while the notice requirements of Vazquez-Flores 
were not met as contemplated by the Court, the administrative 
appeal process provided the veteran with notice of the 
specific rating criteria, and it is apparent from the record 
that he understood those things relative to a claim for 
increase as contemplated by the Vazquez-Flores Court.  
Consequently, a remand is not now required to furnish 
additional notice.  

Background

The veteran contends that his GERD has increased in severity.  
Specifically, during his April 2008 Board hearing, the 
veteran argued that the symptoms of his GERD included 
constant diarrhea, regurgitation, and he noted that he was 
nauseated quite a bit, which included vomiting occasionally 
in the morning.  He reported that although he did not vomit 
every morning, he frequently choked, and had dry heaves.  He 
stated that he had a hard time brushing his teeth, and taking 
his pills in the morning, because both activities made him 
feel nauseous.  The veteran reported that he experienced 
reflux in his sleep several times a week, and about three 
times during the day.  The veteran stated that his symptoms 
made life pretty miserable because he could not go out to 
breakfast with his friends unless they are able to hang 
around in the restaurant for a while so he could use the rest 
room.

Progress notes from B.C., M.D. of the McKay-Dee Hospital 
Center, dated as early as 1994, note reflux esophagitis, 
erosive gastritis, and erosive duodenitis, but noted no 
weight loss, vomiting, dysphagia or bleeding.  The impression 
provided was severe reflux esophagitis.  Further, a January 
1996 entry noted longstanding GERD and esophagitis, and noted 
that Prilosec was more effective than H2 blockers.  

A July 1998 initial office visit with S.D., M.D., noted that 
the veteran presented for evaluation of chronic heartburn and 
reflux.  The veteran reported symptoms of pyrosis and reflux 
since the early 1980s and stated that it was initially 
treated with over-the-counter antacids such as Tums, Maalox, 
and Mylanta, as well as recently by H2 receptor antagonists 
and prescription proton pump inhibitors.  Dr. D. noted that 
the veteran had not had any associated dysphagia, epigastric 
pain, or atypical symptoms of chronic cough or shortness of 
breath associated with the symptoms of GERD.  The veteran 
reported that he occasionally had nausea and vomiting, but 
denied hematemesis or melena.  The examiner noted that the 
veteran had breakthrough symptoms anywhere from one to two 
times per week, but overall was fairly well controlled.  Dr. 
D. gave an impression of GERD with occasional breakthrough 
symptoms on proton pump inhibitor therapy.  The veteran 
denied any atypical symptoms of GERD or symptoms of 
odynophagia or dysphagia.

A Procedure note for an esophagogastroduodenoscopy dated in 
April 2003 by K.K., M.D., noted that the veteran had 
heartburn and indigestion, and was taking Prilosec and found 
to have some columnar epithelium in his lower esophagus.  He 
was referred because he had dark stools which were thought to 
be hemoccult positive.  Dr. K. noted that the veteran had 
some difficulty swallowing in the past, both as to solids and 
liquids, and experienced some heartburn, which was much 
improved with his Prilosec.

Progress Notes dated from March 2003 through February 2005, 
contain a March 2003 progress note which stated that the 
veteran reported episodes of abdominal discomfort, diarrhea, 
and nausea lasting for approximately one and a half weeks, 
and noted that these episodes were preceded by several days 
of black stools, and noted that the veteran was evaluated, 
but labs and workups came back negative, and an upper and 
lower GI evaluation in March 2002 was negative for peptic 
ulcer disease.  Another progress note dated in March 2004, 
noted that the veteran presented complaining of nausea, 
vomiting, fever, and abdominal discomfort for the previous 
eight days, which occurred about five times a year and 
typically lasted for one to two weeks.  However, by April 
2004, a progress note showed that the veteran was 
experiencing daily nausea.  Further, a March 2004 progress 
note assessed the veteran with chronic recurrent episodes of 
abdominal pain, nausea, flu-like symptoms, GERD, of unknown 
etiology, and diagnosed esophageal reflux.

September 2003 clinical notes from the Inter-Mountain Health 
Care clinic, noted that the veteran had a long history of 
reflux disease for which he took Prilosec, and noted that 
biopsies revealed chronic esophagitis, and gastritis without 
atypia and without Barrett's metaplasia.  The veteran again 
reported that he frequently experienced abdominal discomfort 
and nausea, and had flu-like symptoms on a frequent basis.  
The examiner assessed the veteran with a combination of 
irritation and chronic irritable bowel syndrome from his 
gastritis and chronic lymphoid infiltration of the ileum.

The veteran was afforded a VA examination in January 2004.  
At this examination, the examiner noted that a review of the 
claims file revealed chronic heartburn and reflux symptoms 
that had occurred in this veteran since the early 1980s.  The 
examiner noted that the treatment initially consisted of the 
frequent use of antacids and following this, H2 receptor 
antagonists were given and in more recent times, proton pump 
inhibitors.  The examiner noted that an upper 
gastrointestinal endoscopy procedure was done in August 1998, 
because of breakthrough symptoms on the proton pump inhibitor 
medication, and noted that the examination revealed Barrett's 
metaplasia, gastritis and hiatal hernia.  Further, the 
examiner noted that previous upper gastrointestinal endoscopy 
procedures had revealed H4 reflux esophagitis, erosive 
duodenitis and gastritis.  Another upper gastrointestinal 
endoscopy was done at the Salt Lake City VAMC in March 2002, 
which revealed Barrett's esophagus, hiatal hernia, normal 
stomach and normal duodenum.  An upper gastrointestinal 
endoscopy done by a private gastroenterologist in April 2003 
revealed distal esophagitis without Barrett's esophagus.

The January 2004 VA examiner reported that the veteran's 
current symptoms consisted of lower abdominal cramping pains 
each morning, which disappeared approximately one hour after 
he had a bowel movement, and he stated that he now 
experienced heartburn on an average of two to three times per 
month during the daytime, and the examiner noted that the 
heartburn and regurgitation occurred at least one time per 
week.  The examiner noted no difficulty with nocturnal cough 
or choking, no chronic cough or shortness of breath, but 
noted that the veteran did have some difficulty swallowing 
tablets, and occasionally food and liquids in the mornings, 
but not during the daytime hours.  The examiner assessed the 
veteran with GERD with hiatal hernia and noted that the 
veteran had demonstrated distal esophagitis and Barrett's 
esophagus in the past by upper gastrointestinal endoscopy 
procedure.

A May 2005 letter from B.C., M.D. noted that he had been 
treating the veteran since at least December 1995, and noted 
that since the beginning of his treatment, the veteran has 
had GERD and esophagitis, and noted that the veteran was 
currently experiencing consistent GI distress.

The veteran was afforded a VA examination in May 2007.  At 
this examination, the veteran reported having reflux symptoms 
during active duty, which he described as constant 
indigestion, and noted that he was always taking Tums or 
Rolaids.  He noted that he had trouble over the years and 
stated that food went right through him.  He noted that he 
will have diarrhea typically in the morning but later stated 
that he drank coffee specifically in the morning so that he 
would have a bowel movement.  The veteran reported heartburn 
about every three days and noted that he was on pantoprazole 
which controlled his symptoms fairly well, but again noted 
that he had breakthrough heartburn every three days for which 
he took Tums or Rolaids.  The veteran denied specific 
epigastric pain although he did have some mid abdominal 
cramping that used to be daily, but now it is once every 
month or two, where he will have some fairly severe cramps 
that can double him over.  The veteran also reported that he 
took loperamide for diarrhea, and stated that three times a 
week, in the mornings, he had emesis of acid and bile, but 
denied hematemesis, and reported no nausea throughout the 
rest of the day.  The veteran reported acid regurgitation in 
his throat four or five times a month after going to bed, and 
noted that he could not eat in the morning, but otherwise his 
appetite was okay and his weight was stable.  The veteran 
denied melena currently, although he stated that he had black 
stools in 2002 when they did his EGD.  The examiner noted 
that an EGD was done in 2002 and showed Barrett esophagus and 
hiatal hernia with normal stomach and normal duodenum.  He 
denied bloody stools, and noted that occasionally he felt 
flu-like.  The veteran denied any specific impact on his 
housework or yard work from his GERD, and stated that he 
missed work because of the abdominal cramping; however, the 
examiner noted that the abdominal cramping sounded like a 
different problem than the GERD.  The examiner diagnosed the 
veteran with GERD as described above and stated that his 
abdominal cramping sounded more related to an intestinal 
process.

Outpatient treatment records dated January 2006 through July 
2007, note frequent complaints and treatment for GERD, 
including a July 2006 assessment of GERD with a history of 
Barrett's and abdominal pain, chronic diarrhea, status-post 
cholecystectomy, with suspected IBS.  The examiner noted that 
the veteran continued to have chronic diarrhea, although 
Imodium and fiber were helping.  Another progress note dated 
in July 2006, again noted GI discomfort, and the veteran 
reported that he stopped drinking coffee because it made him 
sick, and noted that he took fiber tablets and anti diarrhea 
but nothing helped him.

Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  Where 
entitlement to compensation has already been established and 
an increase in the assigned  evaluation is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App.  55, 58 (1994).  Although the 
recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  However, 
staged ratings are appropriate for  an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).   Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007). 

Further, when there is no diagnostic code specific to the 
disability for which the veteran is service connected, the 
service-connected disability is rated by analogy under a 
diagnostic code for a closely related condition that 
approximates the anatomical location, symptomatology and 
functional impairment.  See 38 C.F.R. §§ 4.20, 4.27 (2007).

The veteran's service-connected GERD has been evaluated by 
analogy as 10 percent disabling under Diagnostic Code 7346--
hiatal hernia.  38 C.F.R. § 4.114 (2007).  The rating 
schedule provides that a 60 percent rating is assigned when 
there are symptoms of pain, vomiting, material weight loss 
and hematemesis, or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  A 30 percent rating is assigned when there is 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 10 percent rating requires two or more of the 
symptoms for the 30 percent evaluation of less severity.  38 
C.F.R. § 4.114  (Diagnostic Code 7346).

Based on the evidence of record, the Board finds that a 
higher rating is warranted because, with resolution of 
reasonable doubt in the veteran's favor and application of 
38 C.F.R. § 4.7, the evidence satisfies the criteria for a 30 
percent rating.  See 38 C.F.R. § 4.114 (Diagnostic Code 
7346).  Previously, the veteran was assigned a 10 percent 
rating because pyrosis (heartburn) and regurgitation were 
shown; i.e., two of the symptoms for the 30 percent 
evaluation.  Currently, the veteran exhibits, at least 
intermittently, all of the symptoms of the 30 percent 
evaluation with more impairment.  For example, during his May 
2007 VA examination, the veteran reported experiencing 
heartburn every three days, and noted that three times a week 
he had emesis of acid and bile, and reported acid 
regurgitation in his throat four or five times a month.  By 
his April 2008 hearing, the veteran reported experiencing 
reflux in his sleep several times a week, and about three 
times during the day, and noted that he had difficulty 
swallowing (dysphagia) his pills immediately after taking 
them.  He also noted frequent nausea, including occasional 
vomiting.  

Therefore, although the medical evidence does not show that 
the veteran experiences substernal or arm or shoulder pain, 
because he does have persistent epigastric distress, 
including symptoms of dysphagia (difficulty swallowing), 
pyrosis (heartburn), and regurgitation, as evidenced by the 
veteran's symptoms described during his May 2007 VA 
examination and April 2008 Board hearing, the Board finds 
that the veteran's disability more nearly approximates the 
criteria required for a 30 percent rating than those required 
for a 10 percent rating.  § 4.7.  Therefore, with reasonable 
doubt resolved in the veteran's favor, the Board finds that 
an increased rating is warranted for the veteran's service-
connected GERD with esophagitis, which likely results in 
symptoms productive of considerable impairment of health.  

Although an increased rating is warranted, an even higher 
rating is not evidenced by the veteran's symptomatology.  For 
a 60 percent rating, more severe impairment must be shown.  
During the May 2007 examination, the veteran denied specific 
epigastric pain, and hematemesis (vomiting blood), and the 
examiner noted that the veteran's weight was stable, and 
reported that there was no indication of melena (bloody 
stools).  Further, as far back as a July 1998 office visit, 
the veteran denied hematemesis and melena and the medical 
records from that point forward do not indicate that symptoms 
of the veteran's GERD included hematemesis and/or recurrent, 
consistent melena.  The absence of these symptoms is 
corroborated by the previous VA digestive examinations.  

In summary, although the veteran noted at his April 2008 
hearing that he experienced occasional vomiting, which is one 
symptom noted in the 60 percent criteria, the record contains 
no indication that the veteran's GERD symptoms include pain 
(specifically related to the GERD), weight loss, hematemesis 
or melena with moderate anemia; symptoms which are indicative 
of the higher 60 percent rating.  Consequently, the Board 
finds that a 60 percent rating is not warranted for the 
veteran's GERD.  38 C.F.R. § 4.7.  

As noted above, Hart v. Mansfield calls for the Board to 
consider staged ratings for increased rating claims when the 
factual findings show distinct time periods where a service-
connected disability exhibits symptoms that would warrant 
different ratings.  The Board notes that it has considered 
staged ratings, however, finds that an evaluation higher than 
30 percent is not warranted at any point during the period in 
question.  Hart, supra.

Lastly, although the veteran has described his GERD as being 
so severe that he deserves a higher rating, the evidence does 
not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321 (2007).  
The current evidence of record does not demonstrate that the 
veteran's GERD has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that his GERD would have an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2007).  
Given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.


ORDER

A 30 percent schedular rating for gastroesophageal reflux 
disease (GERD) with esophagitis is granted, subject to the 
laws and regulations governing the payment of monetary 
awards.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


